OPINION
Defendant-appellant, Danny Ray Drake, appeals his conviction, rendered in the Middletown Municipal Court, for domestic violence in violation of R.C. 2919.25(C).1  We affirm the decision of the trial court.
On December 30, 1998, appellant was arrested for domestic violence against his wife, Eva Drake. Appellant pled not guilty. A bench trial occurred on March 15, 1999. Eva Drake testified that she was in the process of divorcing appellant, but *Page 509 
that both parties still lived in the marital residence. On December 30, 1998, at the marital residence, appellant and Eva Drake were putting their four-year-old daughter in Eva Drake's car to take the daughter to the baby-sitter. Eva Drake testified that the daughter "was throwing a fit because she didn't want to go to the babysitter's * * *."  Eva Drake's niece was also present, helping put the daughter in the vehicle. Eva Drake testified that "[appellant] looked straight up at me, didn't blink and [sic] eye and said, `I'm going to burn you alive'"  Eva Drake responded "Oh" and left the residence. Eva Drake testified that she felt "[l]ike he would do it."  When questioned why she believed him, she testified "[b]ecause he's put my arm in a cast before and done several other things."  In addition, she testified that "he's dug enough holes in his life he could put me in one and no one would ever know it."  Eva Drake drove to her mother's and left her daughter with her mother. Eva Drake called the police from her mother's residence and was told she would need to file a report.
Soon after, an appraiser was scheduled to appraise equipment from appellant's business, Tombstone Sand and Gravel, as part of the divorce proceedings. Eva Drake testified that "[p]ossibly 45 minutes" elapsed between the time she left her residence and went to Tombstone Sand and Gravel. The equipment which needed to be appraised was located near a river. According to Eva Drake, "[appellant] proceeded to tell me that across the street was my appraiser, that he had been ordered off the land and that if I didn't leave that I would be part of the river."  On cross-examination, Eva Drake was asked why she didn't leave Tombstone Sand and Gravel before her conversation with appellant. She testified that "Well there's five people around me. I don't think he's going to hurt me in front of somebody."
After the testimony of Eva Drake, the only evidence the prosecution presented, appellant moved for a directed verdict. The trial court overruled the motion. In the defense case in chief, appellant testified, denying his wife's accusations. The trial court found appellant guilty as charged. The trial court reasoned that Eva Drake's testimony was credible and proved the charge of domestic violence. From his conviction, appellant filed a timely notice of appeal and presents four assignments of error for our review:
Assignment of Error No. 1:
  THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION FOR ACQUITTAL AT THE CLOSE OF THE STATE'S CASE IN CHIEF, WHERE THERE WAS LEGALLY INSUFFICIENT EVIDENCE TO ESTABLISH EACH MATERIAL ELEMENT OF THE OFFENSE BEYOND A REASONABLE DOUBT.
Assignment of Error No. 2:
  APPELLANT'S CONVICTION FOR DOMESTIC VIOLENCE IS NOT SUPPORTED BY LEGALLY SUFFICIENT EVIDENCE AND IS CONTRARY TO LAW.
Assignment of Error No. 3: *Page 510 
  APPELLANT'S CONVICTION FOR DOMESTIC VIOLENCE WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND IS CONTRARY TO LAW.
Assignment of Error No. 4:
  THE TRIAL COURT ERRED WHEN IT PERMITTED STATE'S WITNESS TO TESTIFY REGARDING ALLEGED PRIOR ACTS OF VIOLENCE BY APPELLANT TOWARD THE WITNESS, WHERE SUCH TESTIMONY WAS NOT PROPERLY PARTICULARIZED, BUT ONLY GENERAL IN NATURE.
We consider appellant's first and second assignments of error together. These two assignments argue that the evidence supporting the conviction, Eva Drake's testimony, was legally insufficient. In determining whether a conviction is legally sufficient, the reviewing court must view the evidence in the light most favorable to the prosecution, and determine whether any reasonable trier of fact could find appellant guilty beyond a reasonable doubt. State v. Jenks (1991), 61 Ohio St.3d 259,273.
Appellant argues that harm was not sufficiently "imminent" in order to prove beyond a reasonable doubt he committed domestic violence. We are not persuaded. The first statement by appellant to Eva Drake was "I'm going to burn you alive."  The statement was unconditional. Even if appellant did not literally mean he would set her on fire, the statement is sufficient to put Eva Drake in imminent concern for her physical well-being. Hamilton v. Cameron
(1997), 121 Ohio App.3d 445, 449. As the court stated in Cameron, "[t]he state of mind of the victim is an essential element of this crime."  Id.  In this case, Eva Drake testified that she "was petrified of him."  When Eva Drake went to the job site, she did not know appellant would be there. At the site, appellant told Eva Drake if she did not leave his business, she would be part of the river. This statement was conditional, but based on the totality of the circumstances, including appellant's other threat forty-five minutes earlier, the trial court was entitled to conclude this threat was an imminent one. In any event, the threat "I'm going to burn you alive" is sufficient to support the conviction. Accordingly, the first and second assignments of error are overruled.
In the third assignment of error, appellant argues that the conviction was against the manifest weight of the evidence. In determining whether a conviction is against the manifest weight of evidence, the appellate court reviews the record as a "thirteenth juror."  State v. Thompkins (1997), 78 Ohio St.3d 380, 387. The standard of review is as follows:
  The court, reviewing the entire record, weighs the evidence and all reasonable inferences, considers the credibility of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly lost its way and created such a manifest miscarriage of justice that the conviction must be reversed and a new trial ordered. The discretionary power to grant a new trial should be exercised *Page 511 
only in the exceptional case in which the evidence weighs heavily against the conviction.
Id.
The trial court, being in the best position to evaluate the credibility and veracity of the witnesses, found the testimony of Eva Drake credible. Her testimony supports appellant's conviction for domestic violence and, therefore, we cannot say the jury clearly lost its way. The third assignment of error is overruled.
In the fourth assignment of error, appellant argues that the trial court improperly allowed Eva Drake to testify about prior bad acts that are too generalized to meet the mandate of Evid.R. 404(B). Evid.R. 404(B) states that:
  Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.
See, also, State v. Smith (1990), 49 Ohio St.3d 137.
This assignment concerns three statements included in Eva Drake's testimony: (1) that appellant had previously put her arm in a cast; (2) that appellant told her "he's dug enough holes in his life and could put her in one and no one would ever know it" and (3) appellant told her he had access to heavy equipment and access to the river.
The act of previously putting Eva Drake's arm in a cast is admissible to show Eva Drake's state of mind when appellant made the threats in this case. The second statement also goes to Eva Drake's state of mind. The third statement is directly relevant to the threat to put Eva Drake in the river. These two previous threatening statements and one prior act are not generalized bad acts from appellant's past. See State v. Collie (1996), 108 Ohio App.3d 580,584. Each of them is relevant to the specific facts of this case and the trial court was within its discretion to admit them. The fourth assignment of error is overruled.
Judgment affirmed.
YOUNG and VALEN, JJ., concur.
1 R.C. 2919.25(C) states that "[n]o person, by threat of force, shall knowingly cause a family or household member to believe that the offender will cause imminent physical harm to the family or household member." *Page 512